Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting rejection regarding to claims 1 and 18 is maintained and not repeated here.
Rejection related to 35 U.S.C. § 101 regrading to claims 1-18 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6-8, 10, 18  is rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (hereinafter Padmanabhan) US 2013/0117692 in view of Meisels et al. (hereinafter Meisels)  US Patent No.: 9552334 and Herold US 8151358B1
In regard to claim 1, Padmanabhan discloses A method for creating on-line comments of a point of interests, ([0003] method [0157] comments related to [0192] place, etc.) the method comprising:
creating, by a first user, a moment having a piece of digital content showing the point of interest on a display screen of a computing device, ([0012] [0113] Fig. 9, the user is prompted to create an event with a title showing a place on a screen of the device) wherein the moment has a time stamp and a location stamp; (Fig. 9, [0119] time and location information is identified) 
sharing the created moment with a predetermined group of members; (Fig. 11, [0133] sharing the event based on the settings, for example, all friends at the event, etc.)
wherein the sharing of the moment is limited to members that meet the time stamp and the location stamp, (Fig. 11, [0115] [0133] [0136]-[0140] sharing the event based on the settings, for example, all friends at the same event, etc. which identify the time and location associated with the media) and
wherein the method refuses accepting comments from members that do not meet the time stamp and location stamp. (Fig. 11 and 12, [0011][0132] [0133]-[0140][0152] [0157] select which recipients have permission to make a comment to the media based on the settings which can include only friends at the event can contribute and others not at the event are not permitted to comment) 
But Padmanabhan fail to explicitly disclose “recording a location stamp of a moment that is liked by the first user; reminding the first user about a place associated with the recorded location stamp when the first user is within the proximity of the place;”
Meisels disclose comprising: recording a location stamp of a moment that is liked by the first user; (col. 18, line 13-32 and line 35-54, record the moment based on the rank, col. 6, line 47-53 geo-temporal as the identifier of the moment)
reminding the first user about a place associated with the recorded location stamp when the first user is within the proximity of the place. (col. 13, line 20-28 remind the user when the user is in the proximity)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Meisels’s method of recording of the moment into Padmanabhan’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Meisels’s recording of the moment liked by a user would help to store desired information based on user’s preference to Padmanabhan’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that facilitate the content sharing by recording the moment based on user’s likeness and help user to make plans for the future and discover what to do therefore to improve the overall user experience.
But Padmanabhan and Meisels fail to explicitly disclose “assigning an attribute that controls whether the predetermined group of members is allowed to re-share the created moment with another group of members;”
Herold disclose assigning an attribute that controls whether the predetermined group of members is allowed to re-share the created moment with another group of members; (cl. 1, line 35-col. 2, line 65, col. 3, line 55-col. 4, line 30, col. 4, line 58-col. 6, line 63,  annotation of digital items in a shared list (setting privacy level to allow share with one group to public (re-share) with another group of member or friends, users)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Herold’s method of content resharing into Meisels and Padmanabhan’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Herold’s method of content resharing based on user input would help to share desired content to Meisel and Padmanabhan’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that resharing content  based on user input would facilitate content sharing and  therefore to improve the overall user experience.
In regard to claim 4, Padmanabhan, Meisels and  Herold discloses The method of Claim 1, the rejection is incorporated herein.
Padmanabhan discloses further comprising: assigning a unique handle to each moment, the handling being viewable and searchable by other members. ([0100][0096] [0113] title of the event based on time and location, title can be viewed and searched by friends, the title of the event is an identification)
In regard to claim 6, Padmanabhan, Meisels and  Herold discloses The method of Claim 1, the rejection is incorporated herein.
Padmanabhan discloses wherein the location stamp is created based on GPS data of a device that creates the moment. ([0100] [0111] GPS data of the device)
In regard to claim 7, Padmanabhan, Meisels and  Herold  discloses The method of Claim 6, the rejection is incorporated herein.
Padmanabhan discloses wherein the location stamp represents a property line boundary. ([0116]-[0118] location boundary)
In regard to claim 8, Padmanabhan, Meisels and  Herold  discloses The method of Claim 1, the rejection is incorporated herein.
Padmanabhan discloses wherein the location stamp is created based on input of the creator of the moment. ([0116]-[0119] set by the user) 
In regard to claim 10, Padmanabhan, Meisels and  Herold  discloses The method of Claim 1, the rejection is incorporated herein. 
Padmanabhan discloses wherein the time stamp represents a past time or a future time. ([0116] past time or future time based on event boundary)
In regard to claim 18, claim 18 is a medium claim corresponding to the method claim 1 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 1.
Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (hereinafter Padmanabhan) US 2013/0117692, Meisels et al. (hereinafter Meisels)  US Patent No.: 9552334 and Herold US 8151358B1
as applied to claim 1, further in view of Harm US 2012/0131645
In regard to claim 5, Padmanabhan, Meisels and  Herold discloses The method of Claim 4, the rejection is incorporated herein.
But Padmanabhan, Meisels and  Herold fails to explicitly disclose “wherein the handle obfuscates the real identity of the creator of the moment.”
Harm discloses wherein the handle obfuscates the real identity of the creator of the moment. ([0061][0065] obfuscated user identifier) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Harm’s method of obfuscated user identifier into Meisels and  Herold, Padmanabhan’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Harm’s obfuscated user identifier would help to provide more digital contents without revealing user’s identity to Meisels and  Herold, Padmanabhan’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that facilitate the content sharing without reveal user’s identity unnecessarily and therefore to improve the overall user experience.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (hereinafter Padmanabhan) US 2013/0117692, Meisels et al. (hereinafter Meisels)  US Patent No.: 9552334 and Herold US 8151358B1
as applied to claim 1, further as applied to claim 1, further in view of Roose US 2008/0098302
In regard to claim 9, Padmanabhan, Meisels and  Herold discloses The method of Claim 7, the rejection is incorporated herein.
But Padmanabhan, Meisels and  Herold fail to explicitly disclose “wherein the input includes a user-drawn polygon on a map.”
Roose discloses wherein the input includes a user-drawn polygon on a map. ([0058] user created polygon) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Roose’s method of location boundary identification into Meisels and  Herold, Padmanabhan’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Roose’s inputting a location boundary on a map would help to provide boundary to the information desired to Meisels and  Herold, Padmanabhan’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that facilitate the content sharing by inputting the location boundary and therefore to improve the overall user experience.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (hereinafter Padmanabhan) US 2013/0117692, Meisels et al. (hereinafter Meisels)  US Patent No.: 9552334 and Herold US 8151358B1
as applied to claim 1, further as applied to claim 1 Dayan et al. (hereinafter Dayan)  US Patent No.: 8122341
In regard to claim 13, Padmanabhan, Meisels and  Herold discloses The method of Claim 1, the rejection is incorporated herein.
Padmanabhan discloses further comprising: creating a report of an emergency incident based on comments of a moment. ([0010] [0105] [0160] generating a notification of an event based on a comment of a moment, here it discloses a triggering condition)
But Padmanabhan, Meisels and  Herold fail to explicitly disclose “comments of the moment created for the emergency incident.”
Dayan discloses further comprising: comments of a moment created for the emergency incident. (col. 3, line 61-67, col. 4, line 34-51, fire danger is displayed)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Dayan’s method of comments of the event created into Meisels and  Herold, Padmanabhan’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Dayan’s providing comments of the event created would help to provide desired information based on event to Meisels and  Herold, Padmanabhan’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that facilitate the user to make plans for the future and discover what to do and where to go based on commented moments.
In regard to claim 14, Padmanabhan, Meisels and  Herold discloses The method of Claim 1, the rejection is incorporated herein.
Padmanabhan discloses further comprising: creating a report of an event based on comments of a moment. ([0010] [0105] [0160] generating a notification based on a comment, here it discloses a triggering condition)
But Padmanabhan, Herold, Meisels and Harm fail to explicitly disclose “comments of the moment created for the criminal activity.”
Dayan discloses comments of a moment created for the criminal activity. (col. 4, line 21-26, report of thieves)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Dayan’s method of comments of the event created into Meisels and  Herold, Padmanabhan’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Dayan’s providing comments of the event created would help to provide desired information based on event to Meisels and  Herold, Padmanabhan’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that facilitate the user to make plans for the future and discover what to do and where to go based on commented moments.
In regard to claim 15, Padmanabhan, Meisels and  Herold discloses The method of Claim 1, the rejection is incorporated herein.
Padmanabhan discloses further comprising: creating a report of an event based on comments of a moment. ([0010] [0105] [0160] generating a notification based on a comment, here it discloses a triggering condition)
But Padmanabhan, Herold, Meisels and Harm fail to explicitly disclose “comments of the moment created for the lost item.”
Dayan discloses comments of a moment created for the lost item.  (col. 2, line 5-15, item is reported based on comments)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Dayan’s method of comments of the event created into Meisels and  Herold, Padmanabhan’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Dayan’s providing comments of the event created would help to provide desired information based on event to Meisels and  Herold, Padmanabhan’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that facilitate the user to make plans for the future and discover what to do and where to go based on commented moments.
In regard to claim 16, Padmanabhan, Meisels and  Herold discloses The method of Claim 1, the rejection is incorporated herein.
Padmanabhan discloses further comprising: creating a report of an event based on comments of a moment. ([0010] [0105] [0160] generating a notification based on a comment, here it discloses a triggering condition)
But Padmanabhan, Herold, Meisels fail to explicitly disclose “comments of a moment created for the public road.”
Dayan discloses comments of a moment created for the public road. (col. 1, line 28-32, annotation of roadside service, for example)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Dayan’s method of comments of the event created into Meisels and  Herold, Padmanabhan’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Dayan’s providing comments of the event created would help to provide desired information based on event to Meisels and  Herold, Padmanabhan’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that facilitate the user to make plans for the future and discover what to do and where to go based on commented moments.
In regard to claim 17, Padmanabhan, Meisels and  Herold discloses The method of Claim 1, the rejection is incorporated herein.
Padmanabhan discloses further comprising: creating a report of an event based on comments of a moment. ([0010] [0105] [0160] generating a notification based on a comment, here it discloses a triggering condition)
But Padmanabhan, Herold, Meisels and Harm fail to explicitly disclose “comments of a moment created for the public transit route.”
Dayan discloses comments of a moment created for the public transit route. (col.4 line 21-26, annotation “go here”)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Dayan’s method of comments of the event created into Meisels and  Herold, Padmanabhan’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Dayan’s providing comments of the event created would help to provide desired information based on event to Meisels and  Herold, Padmanabhan’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that facilitate the user to make plans for the future and discover what to do and where to go based on commented moments.

Response to Arguments
Applicant’s arguments with respect to claim 1-18 filed on 9/7/2022 have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20130291123 A1 	2013-10-31	Rajkumar et al.
PRIVACY MANAGEMENT ACROSS MULTIPLE DEVICES
Rajkumar et al. disclose methods, systems, and apparatus, including computer programs encoded on a computer-readable storage medium, and including a method for managing privacy rights of a user related to the delivery of content. The method comprises providing a global privacy management interface that presents a selection tool for enabling a user to review privacy options and interests. The privacy options and interests include controls for presenting a list of identifiers that are associated with the user and interests associated with those identifiers. Each identifier is associated with a requesting source having been used by the user to access content. The interface enables de-selection of individual interests on a per-identifier or global basis. The method further comprises determining, in a server system, content to deliver to the user in view of the privacy selections… see abstract. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143